internal_revenue_service appeals_office n los angeles st los angeles ca release wumber release date date date certified mail dear department of the treasury employer_identification_number person to contact employee id number tel efax tax period s ended uil this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code’ sec_501 as an organization described in code sec_501 the revocation of your exempt status was made for the following reason s your club facilities are available to the general_public on a recurring basis and you received income from this activity that exceeds allowable limits you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not if you have been resolved through normal channels get prompt and proper handling want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours john wong acting appeals team manager enclosure publication and or internal_revenue_service tax_exempt_and_government_entities_division te_ge eo examinations causeway street room boston ma department of the treasury date may org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns in that event you will be required to file federal_income_tax returns for the tax if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please note that fast tract mediation services referred to in publication generally do not apply after issuance of this letter if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals ‘process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 -a report of examination envelope ‘ form 886-a department of the treasury - internal_revenue_service name of taxpayer explanation of items org ein ein schedule no or exhibit year period ended december 20xx and 20xx legend org - organization name ein ein xx - date issue whether the org will continue to qualify as an exempt social_club under sec_501 of the code facts the org the org’ was granted exemption as a social_club exempt from federal_income_tax under internal_revenue_code sec_501 pursuant to a ruling issued on may 19xx its purpose as stated in its articles of incorporation is to help the needy by providing necessaries and finding employment and if desirable to maintain a home for old or homeless persons to care for sick and unfortunate and for the doing of all things incidental and necessary to the purpose of charity currently org’s principal activity is providing facilities and services for the pleasure and recreation of its members and their guests they operate a banquet hall and bar and maintain another house and a large parking lot on the grounds org allows nonmembers to rent the hall for functions and org will provide bar service and catering for the event during the examination it was determined that org did not comply with the record- keeping requirements of revproc_71_17 1971_1_cb_683 however the examiner used the manager's daily ledger cash receipts journal to determine the income received from outside its membership based on examination of org’s form 990-ez returns for the periods ending december 20xx and 20xx and review of their books_and_records the percent of gross_receipts from nonmember use of facilities exceeded for both years of the exam while investment_income was less than for one year the percentage of gross_receipts from non- member and investment_income is noted in the following chart total investment of gross_receipts of gross_receipts year period ended from nonmember use from investment_income december 20xx december 20xx income nonmember income the increasing trend of non-member income could be seen in both years 20xx and 20xx in 20xx and 20xx the organization received and respectively of their income from non- members this indicates that the organization is using income from non-members to support the activities of its members there was also evidence that the organization advertises org’s banquet facilities on the internet the organization has a web-site whereby they advertise that they have banquet facilities for all special events amenities available include catering bar services accommodations for up to dance floor lighting etc form 886-a rev department of the treasury - internal_revenue_service page -1- y form 886-a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein ein schedule no or exhibit year period ended december 20xx and 20xx law organizations exempt from federal taxes as described in sec_501 include clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the income_tax regulations relating to the requirements of exemption of such clubs under sec_501 reads in part as follows o a the exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other non-profitable purposes public law amended the exclusive provision to read substantially in order to allow a sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law further state a within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts these percentages supersede those provided in revrul_71_17 1971_1_cb_683 department of the treasury - internal_revenue_service form 886-a rrev page -2- form a department of the treasury - internal_revenue_service name of taxpayer explanation of items org ein ein schedule no or exhibit year period ended december 20xx and 20xx b thus a social_club may receive investment_income up to the full percent of its gross c receipts if no income is received from non-members’ use of club facilities in addition the committee reports state that where a club receives unusual amounts of income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula d the senate report also indicates that even though gross_receipts from the general_public exceed this standard it does not necessarily establish that there is a nonexempt purpose a conclusion that there is a nonexempt purpose will be based on all the facts and circumstances including but not limited to the gross_receipts factor revrul_58_589 sets forth the criteria for exemption under sec_501 of the code and provides that a club must have an established membership of individuals personal contacts and fellowship it also provides that while the regulations indicate that a club may lose its exemption if it makes its facilities available to the general_public this does not mean that any dealings with nonmembers will automatically cause a club to lose its exemption a club may receive some income from the general_public that is persons other than members and their bona_fide guests or permit the general_public to participate in its affairs provided that such participation is incidental to and in furtherance of the club's exempt purposes such dealings with the general_public and the receipt of income therefrom does not indicate the existence of a club purpose to make a profit and the income does not inure to club members revrul_60_324 provides that a social_club that made its social facilities available to the general_public through its member-sponsorship arrangement can not be treated as being operated exclusively for pleasure recreation or other nonprofitable purposes and the club no longer qualified for exemption under c of the code revrul_66_149 provides that a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the code if it regularly derives a substantial part of its income from non-member sources such as for example dividends and interest on investments revrul_68_119 provides that a club will not necessarily lose its exemption if it derives income from transactions with other than bona_fide members and their guests or if the general_public on occasion is permitted to participate in its affairs provided such participation is incidental to and in furtherance of its general club purposes and the income therefrom does not inure to members revproc_71_17 1971_1_cb_683 sets forth guidelines for determining the effect of gross_receipts derived from use of a social club's facilities by the general_public have on the club's exemption under sec_501 of the code and recordkeeping requirements the term general_public as used in this procedure means persons other than members of a club their dependents or guests failure to maintain such records or make them available to the service for examination will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure department of the treasury - internal_revenue_service form 886-a rev page -3- form 886-a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein ein schedule no or exhibit year period ended december 20xx and 20xx sec_6001 of the code states every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title taxpayer's position v org does not agree to the proposed revocation of their tax exempt status as described in sec_501 government's position sec_501 exempts from taxation clubs organized for pleasure recreation and other nonprofit purposes substantially_all of the activities of which are for such purposes and no part of the net earning of which inures to the benefit of a private shareholder the org allows regular non-member use of their facilities the income derived from non-members is used as with other income to operate and maintain the facility this non-member income therefore inures to the benefit of the members which is prohibited under sec_501 sec_1_501_c_7_-1 states a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofit purposes and is not exempt under sec_501 org regularly allows non- members use of the facilities along with the long-term_lease of the first floor non-members may rent the dining area and purchase liquor and or food from the kitchen and function bar an organization exempt from federal income taxes as described in irc section c must meet the gross_receipts_test inorder to maintain its exemption in order to meet the gross of its gross_receipts receipts test an organization can receive up to including investment_income from sources outside its membership without losing its tax exempt status within this amount not more than fifteen percent of the gross_receipts should be derived from the use of a social club’s facilities or services by non-members public law and the related senate report no 2d session 1976_2_cb_597 states that the exemption of a social_club exempt under c of the code is jeopardized if they receive over percent of their gross_income from non-member use of facilities or services the org has exceeded the gross_receipts standard for nonmember income on a continuous basis for at least two years the nonmember receipts are earned throughout the year there was no one single or unusual event that caused the club to exceed the threshold based on the large percentages of nonmember income to total gross_receipts of the club as noted in the above table which exceeds the limitation of as ie set forth by sec_501 for each of these years and the fact that it advertises the use of its and department of the treasury - internal_revenue_service form 886-a rev page -4- form department of the treasury - internal_revenue_service 886-a u explanation of items om name of taxpayer org ein ein schedule no or exhibit year period ended december 20xx and 20xx facilities to the public it is the government's position that the club is no longer operated exclusively for the pleasure and recreation of it’s members and is not exempt under sec_501 conclusion org was offered a closing conference by the revenue_agent to discuss the proposed revocation but the offer was declined the sec_501 tax exempt status of the org should be revoked since the nonmember income received by org exceeded of org’s total gross_receipts for the years under examination the organization has established a pattern of receiving less than half of its gross_income from its membership further it advertises the use of their facilities to the general_public reflecting evidence that org is engaged in a business and is not being operated exclusively for pleasure recreation or social purposes the org no longer meets the requirements to qualify as exempt from federal_income_tax under sec_501 as described in sec_501 therefore your exempt status under c of the internal_revenue_code will be revoked effective january 20xx as a taxable entity the organization is required to file form_1120 u s_corporation income_tax return for the periods open under statute whether or not you have taxable_income under g these periods include the years ending december 20xx and subsequent tax years additionally the organization is reminded of the provisions of sec_277 concerning membership organizations which are not exempt_organizations alternative issue should the income from investments and non-members be taxable as unrelated_business_income under sec_511 of the code brief explanation of facts the organization received more than of their gross_receipts including investment_income from sources outside their membership they rented the club facility and provided services to non-members for private events and functions the amount of gross_receipts from non-member and investment_income is noted in the following chart year period ended gross_receipts from nonmember use gross_receipts from investment_income total investment_income nonmember income december 20xx december 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure law department of the treasury - internal_revenue_service form 886-a rev page -5- - form 886-a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ein ein schedule no or exhibit year period ended december 20xx and 20xx sec_511 of the code imposes a tax upon the unrelated_business_taxable_income of organizations exempt from federal_income_tax sec_512 defines unrelated_business_taxable_income as the gross_income from any unrelated_trade_or_business regularly carried on by the organization sec_513 of the internal_revenue_code states the term unrelated_business_taxable_income means gross_income excluding any exempt_function_income less the deductions allowed which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modification provided in paragraphs c and of subsection b one of the organizations subject_to the provisions of the internal_revenue_code sub sec_512 are membership organizations whose principal purpose is to provide social and recreational activities to its members the reason for the special rule_of the internal_revenue_code sub sec_512 was to prevent membership organizations from providing increased benefits to their members from untaxed sources of non-membership income taxpayer's position org does agree that it should file form 990-t exempt_organization business income_tax return and pay federal_income_tax on its unrelated_business_income received from non- member sources government's position if revocation is not upheld then the organization should pay federal ir income_tax on its unrelated_business_income received from non-member sources conclusion if revocation is not upheld then the organization should pay federal_income_tax on its unrelated_business_income received from non-member sources income received from non-members for use of the facility and all investment_income including rental income should be reported and the tax calculated on form 990-t exempt_organization business income_tax return department of the treasury - internal_revenue_service form 886-a rev page -6-
